DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 11-20 in the reply filed on 07/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.

Claim Objections
Claims 11 is objected to because of the following informalities:  “for receive” should be changed to “for receiving” (in all 3 instances), “for regulate” should be changed to “for regulating”, and “for split” should be changed to “for splitting”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “for trap” should be changed to “for trapping”.  Appropriate correction is required.
For consistency, in claim 16, “the airstream” should be changed to “the air stream”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20 recites “the method of claim 1”; however, claim 1 is a withdrawn apparatus claim. Claim 20 should depend on a non-withdrawn method claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear what “a method for use in an industrial hygiene application” is requiring. It is unclear whether “for use in an industrial hygiene application” is requiring the method to be used in an industrial hygiene process, or whether it merely must simply be capable of use in this way.
Regarding claim 11, it is unclear whether “a fluidized bed sampler” is a fluidized bed that samples gas streams, or whether it is some type of device that samples fluidized beds. 
Regarding claim 11, it is unclear what the various “providing…” steps are requiring. Each of these steps claims that an item is “provided” “for” a certain purpose. It is unclear whether or not the “for” language is intended use. Furthermore, it is unclear whether or not “providing” is requiring that the item be structured in some special way to perform the “for” language. For example, it is unclear whether “providing an air compressor for receiv[ing] an air stream” requires that an air compressor be placed in some certain way to receive an air stream, or whether it merely require that an air compressor be provided so that at some later point it could be placed in a way to receive an air stream. 
Regarding claim 12, “closer to the outlet” and “closer to the inlet” are both indefinite. It is unclear whether they mean “closer to the outlet than to the inlet” and “closer to the inlet than to the outlet”, respectively, or something else. 
Regarding claim 13, it is unclear whether “two bubblers” and “a third bubbler” are part of the “plurality of second metal bubblers” recited in claim 11, or whether they are additional bubblers. 
Regarding claim 14, it is unclear whether “a first bubbler”  and “a second and third bubbler” are part of the “plurality of first metal bubblers” recited in claim 11, or whether they are additional bubblers. 
Regarding claim 16, it is unclear what the limitations are accomplishing since claim 11, upon which claim 16 depends, does not actually require an air stream, but rather merely claims that an air compressor is provided “for receiv[ing] an air stream”. Therefore, it is unclear whether or not the limitations of claim 16, that limit the air stream, are narrowing the claimed method of claim 11. 
Regarding claim 17, it is unclear which air stream “the air stream from the fluidized bed” is referring to. Claim 11 recites that the fluidized bed sampler receives a combination of the first air stream and the second air stream. It is unclear whether “the air stream” is referring to this combined air stream, or some other air stream. 
Regarding claim 18, it is unclear what “the temperature” is referring to. It is unclear whether this is referring to the temperature of the air stream, one of the structures, or something else. 
Regarding claim 19, it is unclear what “the relative humidity” is referring to. It is unclear whether this is referring to the relative humidity of the air stream, or something else. 
Regarding claim 20, “the degree of fluidization, voidage, or expansion ratio” is unclear. Since these terms lack antecedent basis in the claim, it is unclear what they are referring to. For example, it is unclear whether “the degree of fluidization” is talking about the air stream or something else. 
Regarding claim 20, the formula given is for calculating Vb- the bed voidage. However, the claim says that the formula is used to calculate either “the degree of fluidization, voidage, or expansion ratio”. It is unclear how this formula can be used to determine the degree of fluidization or the expansion ratio. 
Claim 20 recites the limitation "the average height of the fluidized bed at a given flow rate”.  There is insufficient antecedent basis for this limitation in the claim. Although claim 11 recites “a fluidized bed sampler”, there is no antecedent basis for a “fluidized bed”. Furthermore, it is unclear what the “flow rate” is referring to. It is unclear whether it is the flow rate of the air stream, or something else. 
Claim 20 recites the limitation "the height of the static bed when flow rate Q is zero”.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite a “static bed”.  Furthermore, it is unclear what the “flow rate Q” is referring to. It is unclear whether it is the flow rate of the air stream, or something else. It is also unclear what “Q” is adding to the claim since Q isn’t part of the recited equation. 
Claim 20 recites the limitation "the bed voidage".  There is insufficient antecedent basis for this limitation in the claim
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP 2173.06 (II)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776